              Case 2:19-cv-01580-JCC Document 42 Filed 11/16/20 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    EVERNOOK VALLEY MILK LLC, a                  CASE NO. C19-1580-JCC
      Washington limited liability company; MARVIN
10
      HOEKEMA, an individual; and JEREMY           MINUTE ORDER
11    HOEKEMA, an individual,

12                          Plaintiffs,
             v.
13
      COUNTRY MUTUAL INSURANCE
14
      COMPANY, an Illinois Corporation doing
15    business in Washington; and CHRIS
      THIELBAR, a resident of the State of
16    Washington,

17                          Defendants.
18
19          The following Minute Order is made by direction of the Court, the Honorable John C.
20   Coughenour, United States District Judge:
21          This matter comes before the Court on the parties’ stipulated motion for relief from the
22   deadline for expert reports (Dkt. No. 41). Having thoroughly considered the motion and the
23   relevant record, the Court hereby GRANTS the motion (Dkt. No. 41) and ORDERS that the
24   deadline to disclose expert reports is extended to November 25, 2020. The trial date and all other
25   pretrial deadlines remain the same.
26   //


     MINUTE ORDER
     C19-1580-JCC
     PAGE - 1
             Case 2:19-cv-01580-JCC Document 42 Filed 11/16/20 Page 2 of 2




 1   DATED this 16th day of November 2020.

 2                                             William M. McCool
                                               Clerk of Court
 3
                                               s/Paula McNabb
 4
                                               Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C19-1580-JCC
     PAGE - 2
